OR APPLICATION POE, Reheabing.
The opinion of the court was delivered by .
Spencer, J.
We held in our former opinion in this cause, that where two-persons are bound to a third for the same debt, and where one of these obligors has, upon payment of the debt, a right of subrogation thereto,, and of recourse, for the amount paid, upon his co-obligor, any contract between the creditor and this ultimate debtor, whereby delay is granted,, or securities are surrendered or diminished, will discharge the obligor *505entitled to such recourse and subrogation, if his consent be not obtained. This proposition, as an abstract one, requires this modification, to wit: Where the obligors are bound by separate contracts to the creditor for the same debt, the creditor must have accepted both obligations, and be ' privy to, and have knowledge of, the contract out of which grows this, right of recourse of one of the debtors upon the other.
We do not understand the counsel for plaintiffs in his learned and able brief for rehearing to seriously question this proposition.
We understand him to maintain,
First — That Pike was not the debtor of Gay & Co., but of Mrs.. Suthon only ; that Gay & Co. were only the mandataries, with an interest to receive payment from Pike of what he owed Mrs. Suthon.
Second — That Gay & Oo. could not by any act of theirs in any manner affect, abridge, or hinder Mrs. Suthon’s recourse upon Pike upon her paying her note held by them.
We are unable to give our assent to either of these propositions. We think the first is in conflict with the provisions of the Oivil Code-relative to stipulations for the benefit of a third person. When Pike, in his contract. with Mrs. Suthon, to which Gay & Co. (or rather Pugh, their author) became party by their acceptance, assumed- and promised to pay Gay & Co. the notes of Mrs. Suthon, held by them, the legal-result was to give Gay & Co. another and additional debtor. When Gay & Co. accepted the stipulation, there was created a direct obligation from Pike to them to pay the notes, as much so as if Pike had actually added his signature to the notes themselves, or accepted a draft drawn on him by Mrs. Suthon for their amount. True, there was no novation of the debt. There was simply an additional obligor bound for it. It is true that in some sort Gay & Oo. may be said to have become the mandataries of Mrs. Suthon, but they had substantive rights of their own against Pike, growing out of his promise to pay notes hc-ld and owned by them. They were certainly his creditors, and a payment to them alone would extinguish the obligation contracted in their favor.. In Baldwin vs. Thompson, 6 La. 479, referred to by us in our former opinion, one Kohn sold to Baldwin, taking notes for the price. Baldwin sold to Green, who assumed and promised to pay Baldwin’s notes held by Kohn. This court held that “ in pursuance of the doctrine of stipulation pour autrui, Green became Kohn’s debtor, * * * for he expressly stipulated to pay to Kohn the debt which Baldwin owed.”
Second — We think the fundamental error of the second proposition, arises out of forgetfulness of the fact, that the notes held by Gay & Co. were secured by two mortgages, -to wit: one granted by Mrs. Suthon, to Gen. Nieliolls in her act of purchase from him, and one granted by Pike to Mrs. Suthon and Gay & Co. in his purchase from Mrs. Suthon.. *506It is argued witli much earnestness, that Gay & Co. and Piker could not, 'by any arrangement of theirs, without Mrs. Sutkon’s consent, impair or In any way affect her recourse on Pike upon her paying the notes held by Gay & Co. ¥e have seen that in the case of Baldwin vs. Thompson, referred to above, it was held that Baldwin on paying his notes to Kohn, was subrogated legally to the mortgage which he had himself granted, ¡and could enforce it not only against his vendee, Green, but against Thompson, Green’s vendee.
Now will it be said that Gay& Co. were not the owners and masters ■of the Nicholls’ mortgage? If they had entered of record a full release thereof, could Mrs. Suthon on subsequently paying her notes have -enforced it against the property in Pike’s hands? Were they not also "the owners and masters of the notes held by them ? If they had extended their payment by Pike for five years, could Mrs. Suthon, subsequently taking them up, have enforced their payment at once against Pike ? It may be that Mrs. Suthon, on payment of the notes, could have enforced the mortgage which Pike granted her, any agreement between Gay & Pike to the contrary notwithstanding, because her rights •thereunder were original and not derivative. But it is manifest that Gay &’Co.’s act and contracts relative to the Nicholls’ mortgage would 'have been binding on her ; and as Gay & Co. were privy to the contract wherefrom resulted her right of subrogation to this mortgage and her right of recourse on Pike, they were bound to maintain such attitude with reference thereto as would enable them to give her, at all times, the subrogation and recourse she was entitled to. They entered into -contracts with Pike, the effect of which was to put this out of their power for about two years. They thereby discharged her.
Th.e rehearing is refused.